Citation Nr: 1107105	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  04-29 058	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for left hip arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to February 
1983, with periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the National Guard 
between August 1982 and October 2002.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied entitlement 
to service connection for arthritis left hip and hypertension.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge during a videoconference hearing in November 
2007.  A transcript of that hearing is of record.  

The claim was previously remanded by the Board in January 2008 
and June 2010 for additional development.  The claim has been 
returned now for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's current hypertension was not present until 
years after service and is not etiologically related to service.

2.  The Veteran's current left hip arthritis was not present 
until years after service and is not etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not 
been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


2.  The criteria for service connection for left hip arthritis 
have not been met.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in April 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by a 
February 2008 letter.  

There was a timing deficiency in that the February 2008 letter 
was sent after the initial adjudication of the claim.  Mayfield 
v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Inasmuch as the 
claim is being denied, no effective date or rating is being set.  
The delayed notice on these elements, therefore, does not deprive 
the veteran of a meaningful opportunity to participate in the 
adjudication of the claim.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  The Board notes that in 
the January 2008 remand, the agency of original jurisdiction 
(AOJ) was requested to seek private treatment records for Dr. H 
prior to March 1998.  The Veteran was requested to provide the 
necessary authorization for the medical records in the February 
2008 letter or submit the records himself.  The Veteran did not 
respond.  Therefore, VA has fulfilled its duty to assist with 
respect to these records.  

Additionally, the Veteran was provided a proper VA examination in 
September 2010 for his service connection claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated in the line of 
duty while performing active duty training (ACDUTRA) or injury 
incurred or aggravated by inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under  
38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent 
part, full-time duty in the Armed Forces performed by Reserves 
for training and full-time duty as members of the Army National 
Guard or Air National Guard of any State.  Id.  

At the outset, the Board notes that in this case, the Veteran had 
several periods of ACDUTRA, including during basic training from 
October 1982 and February 1983, and, thereafter, he served on 
INACDUTRA with the National Guard.  As the claimed disabilities 
are diseases, service connection may be granted based upon 
incurrence or aggravation during ACDUTRA.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis and hypertension, 
are presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.   
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Hypertension

The Veteran contends that he developed hypertension during 
service.      

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters or greater, and isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 millimeters or greater with a diastolic blood  
pressure of less than 90 millimeters.  38 C.F.R. § 4.104, DC 7101 
(Note 1) (2010).  To support a diagnosis of hypertension, the 
blood pressure readings must be taken two or more times on at 
least three different days.  See Rabideau v. Derwinski,  
2 Vet. App. 141, 143 (1992).  

Although the Veteran has been diagnosed or noted with 
hypertension, the record does not demonstrate the diastolic or 
systolic readings as required to qualify as a current diagnosis 
of hypertension under the regulations.  Nevertheless, even if the 
Board accepted the Veteran's statements and the medical diagnoses 
as evidence of a current disability, service connection also 
requires an in-service incurrence or injury.  

Service treatment records fail to demonstrate the incurrence of 
hypertension according to 38 C.F.R. § 4.104, DC 7101 (Note 1).  
The Board acknowledges the Veteran's contention that he developed 
hypertension during ACDUTRA.  Specifically, he reported in his 
June 2003 claim that hypertension began in 1996.  The Veteran is 
competent to attest to factual matters of which he had first-hand 
knowledge, including what he was told by a doctor.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  

However, the Veteran reported during a May 1993 periodic 
examination that he was diagnosed with hypertension by a private 
physician in the summer of 1992.  The Board finds the 
contemporaneous reports to be more credible and, therefore, more 
probative, than statements made in connection with a claim for 
compensation.  

Furthermore, the Veteran has not reported that he was 
specifically diagnosed with hypertension that met the 
requirements for VA compensation purposes or that he was told by 
a doctor that he had hypertension according to VA criteria while 
he was serving on active duty.  As stated above, such a diagnosis 
requires certain diastolic and systolic blood pressure readings 
taken two or more times on at least three different days.  The 
evidence of record does not establish such a diagnosis in service 
or within one year of separation from service.  

The Board would further point out that the Veteran is not 
competent to render a diagnosis of hypertension as a lay person.  
Such a diagnosis concerns the cardiovascular system, requires 
test results, and is accordingly not capable of lay observation.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Therefore, the second element required for service connection-an 
in-service disease-has not been established.

The Board also notes that the Veteran received a VA examination 
in September 2010, where he was specifically diagnosed with 
essential hypertension.  "Essential hypertension" is defined as 
"hypertension occurring without discoverable organic cause." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).  
After reviewing the claims file and the Veteran's statements and 
history, the examiner concluded that hypertension is not due to 
or the result of active duty.  The examiner pointed to the fact 
that there was no documentation of elevated blood pressure or 
hypertension in service and that treatment did not take place 
until several years after active duty.  

A January 2006 letter from the Veteran's treating private 
physician stated that the Veteran developed hypertension in the 
late 80s/early 90s during his time in the National Guard.  The 
physician stated that while essential hypertension can develop 
with no predisposing factors, the Veteran reported that he was 
under stress during that time and it is known that stress can 
contribute to hypertension.  

In Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" and is 
too speculative to establish a plausible claim.  Bostain v. West, 
11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown,  
5 Vet. App. 30 (1993).  The Board finds that the use of the word 
"can" in the January 2006 letter has the same import.  
Moreover, the Board notes that the Veteran was not on continuous 
active duty or active duty for training during the late 1980's 
and early 1990's.  To warrant allowance of service connection, it 
must be shown that the hypertension was incurred during a period 
of Active or ACDUTRA service, as opposed to simply developing 
while a serviceman is a member of the National Guard but not on 
active duty or active duty for training.  Therefore, the private 
opinion does not provide adequate support for the claim.  

There is no other credible and competent evidence demonstrating a 
nexus between the claimed hypertension and service.  

As the preponderance of the evidence is against a finding of 
service connection for hypertension, the claim must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, supra.


Left Hip Arthritis

The Veteran contends that he incurred left hip arthritis as a 
result of active duty service.  

Post-service treatment records reveal diagnoses of early left hip 
arthritis as well as early avascular necrosis of the femoral 
head.  More recently, the Veteran received a VA examination in 
September 2010 where left hip arthroplasty and post-operative 
changes were noted.  Therefore, the first element of service 
connection-a current disability-has been demonstrated.  

During the November 2007 Board hearing, the Veteran reported hip 
pain following a jump during basic training and thereafter in 
cold, wet weather.  The Veteran is competent to report symptoms 
he personally experienced and when they began.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, the Veteran's reports 
regarding the date of onset have been inconsistent.  He reported 
in the June 2003 claim that his left hip disability began in 
2001.  Moreover, he reported spontaneous onset of left hip pain 
to a private physician in June 2000 and reported during a June 
2001 disability evaluation that his left hip symptoms began about 
one year prior.  Then, during the November 2007 hearing in 
connection with his claim for service connection, the Veteran 
reported the onset in 1982 during basic training.  The Board, 
therefore, finds the Veteran's statements regarding the 
incurrence of a left hip injury in service or while on ACDUTRA to 
not be credible.  

Nevertheless, even if the Board were to find his statements to be 
credible for the purpose of establishing an in-service injury, 
service connection also requires a nexus between the current 
disability and such injury or a continuity of symptomatology.  

During the September 2010 VA examination, the Veteran reported 
onset of his left hip symptoms in 1982 and stated that he did not 
seek treatment until the mid-1990s.  The VA examiner concluded, 
following review of the claims file and physical examination of 
the Veteran, that his left hip disability was not due to or the 
result of active duty service.  As the examiner noted, there is 
no documentation of treatment for a hip injury or condition 
during active duty and treatment was not initiated until several 
years after leaving service.  The examiner noted the Veteran's 
reports regarding onset and symptomatology, but concluded that 
there was no connection between his current left hip disability 
and service.  

There is no other credible and competent evidence demonstrating a 
nexus between the claimed disability and service.  In fact, the 
only evidence regarding a positive nexus between the current 
disability and service are the Veteran's statements, which as 
discussed above, have been found not to be credible.  
Furthermore, the inconsistency in the Veteran's reports of onset 
of the left hip disability or symptoms demonstrates the lack of 
continuity of symptomatology in this case.  

As the preponderance of the evidence is against a finding of 
service connection for left hip arthritis, the claim must be 
denied.  In arriving at the decision to deny the claim, the Board 
has considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, supra.




ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for left hip arthritis is 
denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


